DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,411,535. Although the claims at issue are not identical, they are not patentably distinct from each other because 
The instant invention fails to disclose all of the limitations of 11,411,535 such as, for example, “a bottom electro disposed on a second surface”, etc.  It would have been obvious to remove the devices of the claims of 11,411,535, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. One would have been motivated to do so for the purpose of, among other things, simplifying circuit construction.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11,411,535. Although the claims at issue are not identical, they are not patentably distinct from each other because 
The instant invention fails to disclose all of the limitations of 11,411,535 such as, for example, “a bottom electro disposed on a second surface”, etc.  It would have been obvious to remove the devices of the claims of 11,411,535, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. One would have been motivated to do so for the purpose of, among other things, simplifying circuit construction.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,958,216 Although the claims at issue are not identical, they are not patentably distinct from each other because 
The instant invention fails to disclose all of the limitations of 10,958,216 such as, for example, “a bottom electro disposed on a second surface”, “a current-to-voltage converter”, peak current values, etc.  It would have been obvious to remove the devices of the claims of 10,958,216, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184. One would have been motivated to do so for the purpose of, among other things, simplifying circuit construction.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Hwu et al. (USPAPN 2019/0103441)
The applied reference has a common applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 8, a device (Fig. 2), comprising:
 a substrate (100);
 a first electrode disposed on the substrate (one of I and R), and configured to receive an input signal (one of VI and VR);
 a second electrode disposed on the substrate (other one I and R), and configured to output an output signal based on the input signal (output on the other one of I and R responsive to the other one of VI and VR, e.g., see Fig. 17A); and
 an insulating layer extending continuously from the first electrode to the second electrode (100), wherein one of the first electrode and the second electrode surrounds the other one of the first electrode and the second electrode (R surrounds I).  
With respect to claim 9, the device of claim 8, wherein when a value of the input signal is between a first value and a second value, a value of the output signal is increased in response to the value of the input signal being increased (see from about 1.25V to about 1.75V of Vin of Fig. 17C), 
when the value of the input signal is smaller than the first value, the value of the output signal is increased in response to the value of the input signal being decreased, and the first value is smaller than the second value (see from about after 1.2V to about 0.75V for Vin of Fig. 17C).  
With respect to claim 10, the device of claim 9, wherein when the value of the input signal is larger than the second value, the value of the output signal is increased in response to the value of the input signal being decreased (the circuit will operate as claimed.  For instance, see Fig. 14B).  
With respect to claim 11, the device of claim 9, further comprising: 
a third electrode disposed under the substrate (B), and configured to receive a bias signal (VB), wherein the output signal has a third value corresponding to the first value, and has a fourth value corresponding to the second value, and a difference between the third value and the fourth value is decreased when a value of the bias signal is increased (see Fig. 4B and 8C).  
With respect to claim 12, the device of claim 11, wherein the first value is increased when the value of the bias signal is increased (see Fig. 8C VB shifts the output current and thus the voltage levels).  
With respect to claim 13, the device of claim 11, wherein the second value is increased when the value of the bias signal is increased (see Fig. 8C VB shifts the output current and thus the voltage levels).    
With respect to claim 14, the device of claim 11, further comprising: a converter configured to receive the output signal (e.g., A2 and R1 of Fig. 17B), and configured to generate a voltage signal based on the output signal (Vout1), wherein a frequency of the voltage signal is decreased when the value of the bias signal is increased (the circuit is connected and operative as claimed).  

Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849